Citation Nr: 1339886	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent rating for sarcoidosis.  That decision was continued in a September 2009 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At his August 2012 hearing, the Veteran testified that his sarcoidosis had worsened since his last examination in November 2011.  Therefore, he should be afforded a new examination to determine the severity of his condition.  As the claim is being remanded, the Veteran's recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for the period from December 20, 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected sarcoidosis.  The examiner must review the claims file and should note that review in the report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies, including a pulmonary function test measuring postbronchodilator values for FEV-1; FEV-1/FVC; and DLCO (SB), must be conducted by the examiner to properly evaluate the Veteran's service-connected sarcoidosis.  

Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must record pertinent medical complaints, symptoms, and clinical findings, and comment on the extent to which the Veteran's service-connected sarcoidosis is manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment; pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


